Title: To George Washington from Nicholas Cooke, 22 March 1776
From: Cooke, Nicholas
To: Washington, George

 

Sir
East Greenwich [R.I.] March 22d 1776

At the Request of the General Assembly now sitting here I make Application to your Excellency for Six Seamen taken from the Enemy and now your Prisoners to be exchanged for Six Inhabitants of this Colony who were taken & are detained by Capt. Wallace. Four of these Men have Families who are greatly distressed. I send this by Express by Reason of the Danger of Capt. Wallace’s being removed from this Station and carrying these unfortunate People with him, or if that should not be the Case of his sending them to Britain to the utter Ruin of them and their Families. We have but Two Prisoners in this Colony both Officers and active enterprizing Men, whom we should be extremely unwilling to give up.
I beg the Favour of your Excellency to give this Matter the quickest Dispatch, and to deliver the Seamen to Mr Burr the Bearer to be immediately brought into this Colony. I am with great Truth and Respect Sir Your most obedt hble Servt

Nichs Cooke

